Citation Nr: 1712457	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for a skin disorder, including a lipoma, tinea pedis, tinea cruris, folliculitis, and scarring, including as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by chronic fatigue, to include anemia and chronic fatigue syndrome (CFS), including as due to undiagnosed illness or as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a gastrointestinal disability manifested by diarrhea, constipation, and blood in his stool, to include irritable bowel syndrome (IBS), including as due to undiagnosed illness or as secondary to service-connected PTSD.


5.  Entitlement to service connection for a disability manifested by joint pain, to include in the right elbow and wrists, including as due to undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by joint pain, to include in the left foot, including as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1993, to include service in the Southwest Asia theatre of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Atlanta, Georgia certified the claims to the Board for appellate review.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In January 2013, the Board dismissed the Veteran's claim for service connection for sleep apnea which he had withdrawn during his October 2012 hearing.  The Board remanded claims for service connection for a skin disorder, including a lipoma; a disability manifested by chronic fatigue, to include CFS; a gastrointestinal disability claimed as blood in the stools, to include IBS; a disability manifested by joint pain, to include in the lower and upper back, neck, elbows, ankles, wrists, feet, and knees; and a respiratory disorder, including asthma, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The case returned to the Board in September 2013, at which time the Board noted that the Veteran's claims for degenerative disk disease of the lumbar spine (claimed as joint pain, low back), asthma (claimed as a respiratory disorder), a left knee sprain (claimed as joint pain), a right knee sprain (claimed as joint pain), and multilateral degenerative disk disease of the cervical spine (claimed as joint pain, neck, stiff neck) had been granted in full.  See May 2013 Rating Decision.  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, in that September 2013 decision, the Board granted service connection for a bilateral ankle disability and a right foot condition.  Accordingly, those issues are no longer in appellate status.  See Grantham, 114 F.3d 1156.  The remaining claims for service connection for a skin disorder, a disability manifested by fatigue, a gastrointestinal disability, a disability of the elbows and wrists, and a left foot disability were remanded for further development, including for the provision of VA examinations and to obtain additional relevant medical records.  See September 2013 Board Decision.

An April 2014 rating decision granted service connection for calcific enthesopathy of the left elbow manifested by joint pain (claimed as joint pain of the left elbow), and assigned an evaluation of 10 percent effective July 16, 2004.  As such, the claim for joint pain of the left elbow has been granted in full and is therefore no longer in appellate status.  See Grantham, 114 F.3d 1156.  A simultaneously issued supplemental statement of the case (SSOC) continued to deny service connection for a skin disorder, a disability manifested by fatigue, a gastrointestinal disability, a disability of the right elbow and wrists, and a left foot disability.  See April 2014 SSOC.


As concerning the claim for service connection for a skin disability, the most recent Board decision detailed the Veteran's treatment records reflecting multiple skin diagnoses, including a lipoma, tinea pedis, tinea cruris, folliculitis, and scarring.  See September 2013 Board Decision.  That decision thus expanded the service connection claim to include all of the Veteran's diagnosed skin disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (reflecting that the scope of a claim may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This is significant because, as will be discussed in detail below, the Veteran previously claimed service connection for tinea pedis (athlete's foot) in September 1993, and the RO denied this claim in a final December 1993 rating decision.  Given this prior adjudication, the issues have been recharacterized as shown on the title page of this decision.

The Board notes that the Veteran was previously represented by the Georgia Department of Veterans Services (GDVS).  See July 2004 Appointment of Service Organization as Claimant's Representative (VA Form 21-22) (granting the GDVS power of attorney without limitation).  In April 2015, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing David F. Bander, Esq., as his representative, without limitation.  See April 2015 Appointment of Individual as Claimant's Representative (VA Form 21-22a).  This submission served to revoke the GDVS's power of attorney.  See 38 C.F.R. § 14.631(f)(1) (2016) (reflecting that "[u]nless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney").  Subsequently, in March 2016, the Veteran revoked the April 2015 appointment of David F. Bander, Esq., and instead informed VA that his "VSO representative shall represent [him]."  See March 2016 Statement in Support of Claim (VA Form 21-4138).  However, given the previous revocations, there was no longer a valid power of attorney of record.  In October 2016 correspondence, the Veteran was advised that he had 30 days to select a new representative, or else it would be assumed that he wished to proceed pro se.  The Veteran did not respond to the October 2016 letter, and is therefore unrepresented in this appeal.

Additionally, the September 2013 Board decision determined that the issues of entitlement to increased ratings for a fracture of the left little finger, a patellar spur of the left knee, and residuals of a laceration of the left lower leg with retained metallic fragment, as well as claims of entitlement to service connection for anemia and requests to reopen claims for service connection for arch problems, dizziness, blurry vision, swelling of the feet and legs, and aching temples, had been raised by the record, but had not been adjudicated by the AOJ.  The Board thus referred those claims to the AOJ for appropriate action.  However, it does not appear that the AOJ has yet taken any action regarding these referred claims.

Regarding the referred claim of entitlement to service connection for anemia, as will be discussed in detail below, there is evidence relating the Veteran's fatigue to his diagnosed anemia, and in turn relating his anemia to his active service.  In this regard, the Board notes that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  See also Clemons, 23 Vet. App. 1.  Thus, given the evidence of record, the Board has recharacterized the Veteran's claim for a disability manifested by fatigue to include his underlying anemia, as reflected on the title page.  Moreover, as the claim for service connection for anemia with chronic fatigue is being granted, there is no prejudice in construing the claim in this manner.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, the Board does not have jurisdiction over the remaining referred claims of entitlement to increased ratings for a fracture of the left little finger, a patellar spur of the left knee, and residuals of a laceration of the left lower leg with retained metallic fragment, and the requests to reopen claims for service connection for arch problems, dizziness, blurry vision, swelling of the feet and legs, and aching temples.  Accordingly, these claims are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  In an unappealed December 1993 decision, the RO denied service connection for tinea pedis.

2.  The evidence added to the record since the December 1993 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinea pedis. 

3.  The Veteran has a skin disorder, to include a lipoma, tinea pedis, tinea cruris, and folliculitis with related scarring, that is as likely as not related to his active military service.

4.  The Veteran has anemia with chronic fatigue that is as likely as not related to his active military service.

5.  The Veteran has a gastrointestinal disability manifested by diarrhea, constipation, and blood in the stool, which has not been attributed to any diagnosed illness.

6.  The Veteran has a right elbow disability, to include calcific enthesopathy, that is as likely as not related to his active military service.

7.  The Veteran has a disability manifested by joint pain in the wrists, which has not been attributed to any diagnosed illness.

8.  The Veteran has a left foot disability, including degenerative joint disease (DJD), metatarsalgia, plantar calcaneal spurs, and calcific enthesopathy, that is as likely as not related to his active military service.



CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service connection for tinea pedis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since that decision to reopen the service connection claim for tinea pedis.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria are met for service connection for a skin disorder, to include a lipoma, tinea pedis, tinea cruris, and folliculitis with related scarring.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria are met for service connection for anemia with chronic fatigue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria are met for service connection for a gastrointestinal disability manifested by diarrhea, constipation, and blood in the stool, as due to undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016); 81 Fed. Reg. 71382 (Oct. 7, 2016).

6.  The criteria are met for service connection for a right elbow disability, to include calcific enthesopathy.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria are met for service connection for a disability manifested by joint pain in the wrists, as due to undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016); 81 Fed. Reg. 71382 (Oct. 7, 2016).


8.  The criteria are met for service connection for a left foot disability, including degenerative joint disease (DJD), metatarsalgia, plantar calcaneal spurs, and calcific enthesopathy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the Veteran's claim in full, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

II.  New and Material Evidence

As noted in the introduction above, service connection for tinea pedis (athlete's foot) was denied on the merits in December 1993 rating decision.  A letter dated that same month notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2016).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the December 1993 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2016). 

New and material evidence has been received concerning the issue of entitlement to service connection for tinea pedis in the form of testimony from the Veteran indicating that his athlete's foot symptoms had their onset during his active service and have continued to the present.  See October 2012 Board Hearing Testimony.  Additionally, medical evidence has been associated with the claims file reflecting the Veteran's assertions that he was seen during his active service for his athlete's foot and was prescribed.  See March 2013 VA Compensation and Pension Examination Report, Skin Conditions Disability Benefits Questionnaire (DBQ), and Medical Opinion DBQ.  See, too, Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  At the time of the December 1993 rating decision, evidence linking his claimed athlete's foot with an in-service event or injury was not of record.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.

III.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Additionally, for the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran served in the Southwest Asia Theater of Operations after August 2, 1990, so during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2016).  Therefore, he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71382 (Oct. 7, 2016).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be considered service connected.  38 C.F.R. § 3.317(a)(6).  Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability.  38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Skin Disorder

The Veteran maintains that he had various skin conditions, including a lipoma, tinea pedis, tinea cruris, folliculitis, and scarring, that are related to his active service.  In particular, he maintains that these skin disabilities had their onset during or immediately following his active duty service, including his service in the Persian Gulf.

Despite his Persian Gulf War service, the Veteran's skin conditions have been attributed to known diagnoses, as will be discussed in detail below.  Therefore, service connection for a bilateral ankle disorder or a right foot disorder as due to an undiagnosed illness related to the Veteran's service in the Persian Gulf War is not warranted.  See 38 C.F.R. § 3.317.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that, on balance, the evidence supports service connection for the Veteran's skin pathology on a direct basis.  

In this regard, the medical evidence reflects a current skin pathology, including diagnoses during the pendency of the claim of a lipoma, tinea pedis, tinea cruris, and folliculitis with related scarring.  See, e.g., January 2005 VA Persian Gulf Registry Examination (diagnosing "a large lipoma in the mid-back to the right side" and "tinea of the feet"); May 2005 VA Compensation and Pension (C&P) Gulf War Guidelines Examination Note (reflecting the Veteran's reports of experiencing recurrent athlete's foot since he was treated for it during his active service; noting the presence of "several hyperpigmented scars in the nape of the neck from previous folliculitis"; documenting a "small, soft tissue mass over the left upper scapula that is consistent with a lipoma"; and reporting a "whitish, moist, scaling rash in the interdigital spaces of all toes"); St Joseph/Candler Medical Group Treatment Records dated in April 2007 and February 2010 (reflecting treatment for tinea pedis); January 2011 VA Podiatry Clinic Note (reflecting that the Veteran presented for follow-up for oral Lamisil therapy for fungal toenails, noting that the Veteran complained of itching feet without skin changes, and providing an assessment of "[i]tching feet (possible tinea)"); March 2011 VA General Medical Examination (diagnosing "folliculitis of the anterior and posterior chest and across the hairline on the upper posterior neck" and noting the presence of related scarring); March 2013 VA C&P Skin Diseases DBQ (reflecting the Veteran's history of experiencing a rash on his face, feet, and genital area while stationed in Iraq in 1991, for which he was prescribed antifungal cream; and diagnosing tinea cruris with a "[d]ate of diagnosis" in 1991).  See also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  


The Veteran's service treatment records (STRs) document skin complaints.  In particular, in April 1993, the Veteran complained of a rash on the back of his neck for two months.  He denied a history of skin problems.  The assessment was suspected folliculitis.  Later, in May 1993, the Veteran presented with a rash for three days.  The examining Physician Assistant, Certified (PA-C) noted that the Veteran's skin was irritated and cracked in the groin region.  The assessment was friction syndrome, groin.  Moreover, the Veteran has consistently asserted that he developed additional skin pathologies during his active service, separate and apart from those reflected above, including fungal infections of the feet and groin, and a lipoma.  Although the available service records reflect diagnoses pertaining only to his folliculitis and body rash, the Board notes that, as emphasized in the prior Board decision concerning this issue, the Veteran is competent to report the onset, duration, location, and nature of skin symptomatology during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). Accordingly, the Board finds the Veteran's statements concerning his in-service foot injury to be credible and consistent with the circumstances with his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the first and second elements for service connection, namely a current disability and an in-service incurrence, have been met.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a). 


With respect to the third element, a nexus between the in-service incurrence and the disorders diagnosed during the pendency of the claim, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current skin pathologies and his active duty service.  In this regard, the Board notes that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

As discussed, the Veteran has credibly reported experiencing skin symptoms affecting his head and neck, feet, groin, and back during his nearly 12 years of active service.  The Veteran is also competent to report experiencing continuing skin symptomatology during and since his active service, as the onset, frequency, and duration of skin symptoms including flare ups of itching, scaling, cracking, discoloration, dryness, burning, bumps, and rashes are certainly capable of lay observation.  See id.  See also Layno, 6 Vet. App. at 470 (1994); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Here, in statements and testimony put forth in the years since his discharge, he reported that his skin symptoms continued following his discharge.  In particular, the Veteran reported that his diagnosed lipoma had been present since his active service, noting that it initially manifested "shortly after [his service in] the Persian Gulf."  See January 2005 VA Persian Gulf Registry Examination; May 2005 VA Compensation and Pension (C&P) Examination Note.  As concerning his tinea pedis and tinea cruris, the Veteran maintains that he initially developed a fungal infection on his feet and groin/abdomen, which recurred regularly requiring continued treatment since his discharge.  See March 2010 Statement in Support of Claim (VA Form 21-4138); October 2012 Board Hearing Testimony.  He also asserts that he has experienced recurrent folliculitis since his service.  See March 2011 VA General Medical Examination.  


Additionally, his competent lay assertions are bolstered medical records that note his reported skin history and date the onset of various dermatologic conditions to his active service.  See, e.g., March 2011 VA General Medical Examination (noting that the Veteran's service treatment records confirm his in-service diagnosis of recurrent folliculitis); May 2005 VA C&P Gulf War Guidelines Examination Note (diagnosing scarring of the neck due to "previous folliculitis" and noting the Veteran's history of experiencing folliculitis during and since his active service); March 2013 VA C&P Skin Diseases DBQ (finding the onset of the Veteran's tinea to be in 1991). 

The Board thus finds his competent statements of continuing skin symptomatology during and since his active service to be credible, as his account of the circumstances surrounding the in service incurrence of his skin conditions has remained consistent throughout the pendency of his claim and is supported by the findings of various medical professionals.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This credible report of a continuity of symptomatology suggests a link between the skin disabilities diagnosed during the pendency of the appeal and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges the negative etiological opinions of record, including in March 2011, March 2013, and April 2014.  However, the Board declines to accept these medical opinions as they fail to consider or account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, specifically failing to address the Veteran's credible complaints of ongoing skin pathology since service or to reconcile these complaints with the ultimate conclusion, despite the Board's explicit instructions to do so.  See September 2013 Board Decision.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Instead, the VA examiners' opinions improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs or VA treatment records, without addressing competent and credible lay evidence that the Veteran's various dermatologic pathologies were related to his active service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of" continuing symptoms).  Finally, in disassociating the Veterans skin disabilities from his active service, the April 2014 VA examiner failed to provide any rationale for his negative opinions, merely reiterating the findings and rationale from previous VA examination reports, which the Board previously found to be inadequate.  Thus, the VA examination reports and opinions of record do not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").

Accordingly, given the medical evidence of record reflecting diagnoses during the pendency of the claim of skin pathologies including a lipoma, tinea pedis, tinea cruris, and folliculitis with related scarring, in light of the Veteran's competent and credible statements and testimony concerning the skin conditions that initially manifested during his active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the nature and origin of the Veteran's skin disabilities.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's has a current skin disability, to include a lipoma, tinea pedis, tinea cruris, and folliculitis with related scarring, that is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection for a skin disability is warranted.


B.  Fatigue

The Veteran asserts that he has a disability manifested by fatigue that is related to his service.  See, e.g., October 2012 Board Hearing Testimony (asserting that he began experiencing fatigue during his active service in 1991, and that it has continued since that time).  

As noted in the introduction above, the Veteran's claim for service connection for a disability manifested by chronic fatigue was remanded by the Board in January 2013 and again in September 2013 to afford the Veteran an adequate VA examination and opinion concerning his claimed fatigue.  See January 2013 Board Decision (determining that a VA examination for an etiological opinion concerning the Veteran's fatigue is warranted, in light of the medical records confirming that the Veteran has fatigue); September 2013 Board Decision (finding the March 2013 VA examination report and opinion, performed pursuant to the January 2013 Board remand, to be inadequate and remanding the claim for an addendum opinion).  

A VA physician reviewed the Veteran's claims file and provided the requested addendum opinion in April 2014.  See April 2014 VA Medical Opinion.  As concerning the Veteran's claimed chronic fatigue, the examining VA physician opined " that the Veteran's claimed fatigue at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury."  Id.  In support of this opinion, the VA examiner noted that, although "[t]he Veteran entered military service without complaint of chronic fatigue, as documented on his [April 1981] Enlistment physical . . . [, he] had evidence of complaint of fatigue while on active duty."  Id.  Specifically, the VA examiner referenced a March 1993 progress note reflecting that the Veteran "'[f]eels run down'" and providing an assessment of "'rule out anemia.'"  See id.  Further, the examining VA physician reviewed the Veteran's in service  complete blood counts (CBCs), including those performed in July 1992, February 1993, and March 1993, as well as his post-service CBCs dated in the years following his discharge and continuing to the present, and found that the CBCs "continue to demonstrate low, or borderline low, hemoglobin (Hgb) and hematocrit (Hct), low, or borderline low, total number of red blood cells (RBCs), and also borderline microcytosis (smaller than average RBCs by volume) with a slightly low or low normal mean corpuscular volume (MCV), mean corpuscular hemoglobin (MCH) and mean corpuscular hemoglobin concentration (MCHC)."  Id.  

Based on the results of the Veteran's blood tests, the VA examiner diagnosed "mild microcytic anemia."  See id.  The VA examiner further noted that relevant medical literature reflects that possible symptoms associated with such a diagnosis include "a feeling of profound generalized fatigue that can be accompanied by a loss of mental acuity, resulting in reduced ability to perform simple tasks such as reading a newspaper."  See id. (citing Cleveland Clinic: Current Clinical Medicine, Sec. 7: Hematology and Oncology (Mikkael A. Sekeres, ed., 2d ed. 2010); Goldman's Cecil Medicine, Sec. XIV: Hematologic Diseases, Ch. 162: Microcytic Anemias (Gordon D. Ginder, ed., 24th ed. 2011).

Thus, although "[t]he etiology of the Veteran's mild microcytic anemia . . . has not been determined," in light of the results of CBC testing, given the Veteran's documented complaints of fatigue during and since his active service, and considering the medical treatise evidence indicating that fatigue is a symptom associated with anemia, the VA examiner determined that "that the Veteran's symptoms of chronic fatigue are at least as likely as not caused by his anemia and that his anemia was first manifest while in active military service, and continued after leaving military service to the present day."

The weight of the medical evidence thus establishes that the Veteran has a currently diagnosed disability in the form of anemia with chronic fatigue, which initially manifested during his active service and has continued to the present.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  Accordingly, in the absence of any evidence to the contrary, the Board finds that service connection for anemia with chronic fatigue is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55.


C.  Gastrointestinal Disability

The Veteran asserts entitlement to service connection for a gastrointestinal disability manifested by diarrhea, constipation, and blood in his stool, to include irritable bowel syndrome (IBS), including as due to undiagnosed illness.  In particular, the Veteran asserts that he began to experience gastrointestinal problems, including constipation and diarrhea, during his active service and that these problems have continued to the present.  See, e.g., Board Hearing Testimony (discussing his gastrointestinal history). 

The Veteran's service personnel record reflect that he served in the Southwest Asia Theater of operations from December 1990 to May 1991, so during the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which, as discussed above, concern service connection for objective indications of a qualifying chronic disability that became manifest during or since active service in the Southwest Asia theater of operations during the Persian Gulf War, are implicated.

In the instant case, the Veteran's service treatment records reflect that he was treated on multiple occasions for gastrointestinal distress, including on several occasions following his Persian Gulf Service.  See, e.g., August 1986 Emergency Care and Treatment Note (reflecting complaints of nausea and diarrhea); September 1991 Record of Acute Medical Care (noting the Veteran's complaints of stomach pains); October 1992 Chronological Record of Medical Care (reflecting the Veteran's complaint of bloody stools for one week); Chronological Record of Medical Care Dated in 1992 (reflecting the Veteran's complaints of fever, stomach cramps, and diarrhea for one week); April 1993 Chronological Record of Medical Care (reflecting the Veteran's reports of diarrhea for two days).  

Post service treatment records reflected repeated complaints of continuing gastrointestinal symptoms, including diarrhea, constipation, and blood in his stool.  See, e.g., January 2005 VA Persian Gulf Registry Examination (reflecting the Veteran's report that he "has had blood in his stools off and on since the Persian Gulf"); VA Nursing and Physician Notes dated in March 2005, August 2007, February 2009, April 2011, and August 2011 (reflecting that the Veteran answered in the affirmative when asked whether he currently experienced gastrointestinal symptoms including diarrhea or constipation); March 2005 VA Outpatient Treatment note (reflecting the presence of blood in the Veteran's stools); VA June 2007 VA Post-Traumatic Stress Disorder (PTSD) C&P Examination Note (reflecting that the Veteran experiences diarrhea); December 2010 VA Mental Health Note (reflecting the Veteran's complaints of experiencing diarrhea); September 2012 VA Primary Care Physician Note (reflecting that the Veteran "still has some problem with voiding").  

On Gulf War Registry Examination in November 2011, the Veteran reported gastrointestinal problems since 1989, manifested by current symptoms including constipation followed by diarrhea occurring once or twice a month.  He reported stated that he had been given stool softeners in 2003 to 2004 and 2006 to 2007 with some improvement.  The VA examiner noted that the Veteran had a colonoscopy in 2005 after presenting with blood in his stools.  At that time, the impression included chronic constipation and internal hemorrhoids.  See November 2011 VA Gulf War Registry Examination.  

On VA examination in March 2013, the Veteran gave a history of having blood in his stool and diarrhea when stationed in Iraq in 1991, for which he was seen in a local troop clinic.  See March 2013 VA Esophageal Conditions DBQ.  An upper gastrointestinal (GI) study was normal; however, no testing or evaluation concerning the middle or lower GI system was performed.  See id.  Based on the results of the upper GI testing, the examiner indicated that the Veteran did not have, nor had he ever had, an esophageal condition.  Id.  

In the April 2014 VA addendum opinion, the VA examining physician echoed the findings of the March 2013 VA examiner, noting the negative March 2013 upper GI study and emphasizing that the Veteran has "no current GI diagnoses."  See April 2014 VA Medical Opinion.  Accordingly, the April 2014 VA opinion disassociated the Veteran's gastrointestinal complaints from his active service, essentially finding that the Veteran did not have a gastrointestinal disability.

Based on the foregoing, the Board finds that service connection is warranted for a gastrointestinal disability, to include diarrhea, constipation, and blood in the stools, as due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In this regard, gastrointestinal symptoms are among the signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness in Persian Gulf veterans.  See 38 C.F.R. § 3.317(b).  Here, the Veteran's competent reports of experiencing a gastrointestinal pathology including recurring constipation and diarrhea, as well as intermittent blood in his stools, are well documented throughout the record.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004) (emphasizing that laypersons are competent to report objective signs of illness).  See also Washington, 19 Vet. App. 362; Barr, 21 Vet. App. at 307-08; Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  See, too, Caluza, 7 Vet. App. at 511.  The Board additionally finds these competent assertions concerning his symptomatology to be credible, as they are have remained consistent throughout the pendency of his claim and are supported by the findings of various medical professionals.  See Jefferson, 271 F.3d 1072.  

VA clinicians who have treated and examined the Veteran have not assigned clear diagnoses to his gastrointestinal complaints.  In particular, the VA medical records dated in August and September 2005 attributing the blood in the Veteran's stool to internal hemorrhoids are based on an incomplete colonoscopy and thus do not represent a definitive diagnosis.  See September 2005 VA Surgery Note (reflecting that the Veteran underwent a diagnostic colonoscopy in August 2005 for evaluation of rectal bleeding and attributing his rectal bleeding to hemorrhoids; but noting that the colonoscopy could not be competed due to "malfunctioning of the scope with hooking of the tip").  Moreover, VA treatment records which indicate an association between the Veteran's various medications and his complaints of diarrhea are speculative and inconclusive.  See, e.g., December 2010 VA Mental Health Note (reflecting an assessment of diarrhea, "possibly from" anti-fungal medication); June 2007 VA PTSD C&P Examination Note (reporting that the Veteran attributes his recent diarrhea to a prescribed anti-depressant, without further comment or diagnosis).  Finally, recent reports of VA examination reflect that the Veteran's GI system was clinically evaluated as normal.  See, e.g., March 2013 VA Esophageal Conditions DBQ; April 2014 VA Medical Opinion.  However, these examination reports are inadequate as they are based solely on incomplete diagnostic testing, namely on an upper GI study without diagnostic evaluation of the middle and lower GI system, and because they fail to consider or address in any way the Veteran's competent and credible reports of persistent symptomatology in the form of recurrent diarrhea and constipation, as well as intermittent blood in his stools.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124; see also Dalton, 21 Vet. App. at 39-40.  Accordingly, the Board finds that the Veteran's symptoms of diarrhea, constipation, and blood in his stool have not been attributed to any diagnosed illness.  

Thus, in light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a gastrointestinal disability manifested by diarrhea, constipation, and blood in his stool, as due to undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

D.  Joint Conditions, Including Pain in the Right Elbow and Wrists

The Veteran asserts entitlement to service connection for a disability manifested by joint pain, to include in the right elbow and wrists, including as due to undiagnosed illness.  In particular, he maintains that he incurred injuries to his right elbow and wrists during his active service, which have progressed and currently manifest as pain in the right elbow and wrists.  See, e.g., May 2005 VA C&P Gulf War Guidelines Examination Note (reporting injuries to his right elbow and left wrist during his active service); March 2013 VA C&P Wrist Conditions DBQ (reflecting the Veteran's reported history of injuring both wrists when changing a track in 1982).  In the alternative, he maintains that his joint pain of the right elbow and wrists represent objective indications of a qualifying chronic disability that became manifest following his service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


Initially, the Board notes that service connection has been granted for calcific enthesopathy of the left elbow based on the opinion of the April 2014 VA examiner that the Veteran's currently diagnosed elbow condition was related an elbow injury documented in his service treatment records.  See April 2014 Rating Decision; April 2014 VA Medical Opinion (relating the Veteran's elbow injury to a documented in-service incident and discussing the March 1987 service treatment records reflecting a left elbow injury); March 1987 Screening Notes of Acute Medical Care (reflecting that the Veteran was seen for a hematoma of the left arm near the distal humerus; noting that he was hit in the left elbow with a sledge hammer; and providing a diagnostic assessment of soft tissue injury of the left arm, rule out fracture of the left elbow).

Significantly, the April 2014 VA examiner determined that the Veteran's "complaints of pain in his right elbow [were] currently diagnosed [as] calcific enthesopathy."  See April 2014 VA Medical Opinion (emphasis added).  The VA examiner further opined that it "is at least as likely as not (50 percent or greater probability) that any [right elbow] disorder, to include calcific enthesopathy, had its clinical onset during active service or is related to any in-service disease, event, or injury."  See April 2014 VA Medical Opinion.  As concerning the left elbow, the VA examiner stated that there was "no current diagnosis" concerning the "Veteran's complaints of pain in his left elbow" and thus offered a negative opinion disassociating the left elbow condition from service.  Id.  At the same time, the VA examiner offered the opinion that the "Veteran's reports of pain in the elbows . . . CAN be attributed to a known diagnostic entity, calcific enthesopathy, a form of tendonitis, causing his elbow pain."  Id. (emphasis in original).  In essence, the VA examiner opined that the Veteran has calcific enthesopathy of the right elbow that is related to his active service, that he has no diagnosis of a left elbow disability, and that his left elbow pain is attributable to a diagnosis of calcific enthesopathy.  Under the heading "Rationale," the examiner's detailed the Veteran's in-service complaints of and treatment for a left elbow injury.  See id.  


It appears that the RO determined that the March 2014 VA examiner confused the Veteran's left and right elbows.  See April 2014 Rating Decision; April 2014 SSOC.  The evidence reflects that the Veteran himself was confused, reporting at the time of the March 2013 VA compensation and pension examination that he was hit in the right elbow with a sledge hammer in 1987 when changing a track on a tank.  See March 2013 VA C&P Wrist Conditions DBQ.  Nevertheless, as noted, the service treatment records reflect a left elbow hammer injury.  See March 1987 Screening Notes of Acute Medical Care However, the service treatment records also reflect an in-service injury to the right upper extremity.  See November 1984 Screening Note of Acute Medical Care (documenting the Veteran's report of an injury to his right upper extremity and noting a history of previous right arm trauma).  Significantly, the Board directed the April 2014 VA examiner to consider both treatment records when determining the etiology of any diagnosed elbow condition.  See September 2013 Board Decision.  And the April 2014 Medical Opinion includes the Board's complete remand instructions.  See April 2014 VA Medical Opinion.  Additionally, the March 2013 VA wrist examination reflects a diagnosis of calcific enthesopathy of both the right and left elbows.  See March 2013 VA C&P Wrist Conditions DBQ; March 2013 VA Radiology Outpatient Clinic Note (reflecting that a review of radiographs of the left and right elbows led to a diagnostic impression of bilateral calcific enthesopathy).  Accordingly, given the aforementioned lack of clarity, and resolving reasonable doubt in the Veteran's favor, the Board finds that the April 2014 VA Medical Opinion represents a positive nexus opinion not only as to any potential relationship between the in-service injury to the left elbow and the Veteran's current left elbow disability, but also as to the relationship between the Veteran's right elbow calcific enthesopathy and his active service.  

Thus, based on the service treatment records reflecting an in-service injury to the right upper extremity, in light of the VA medical records showing a current diagnosis of right elbow calcific enthesopathy, and given the medical evidence linking calcific enthesopathy of the elbow to in-service trauma, the Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 C.F.R. § 3.102.

The Board therefore finds that, with application of the doctrine of reasonable doubt, the criteria for service connection for a right elbow disability, to include calcific enthesopathy, are satisfied.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Additionally, the Board finds that service connection is also warranted for joint pain of the wrists, as due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In this regard, joint and muscle pain are among the signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness in Persian Gulf veterans.  See 38 C.F.R. § 3.317(b).  Here, VA treatment records note complaints of wrist pain and muscle soreness.  See, e.g., August 2011 History and Physical Examination Note (reflecting the Veteran's complaints of "[a]rthralgias, muscle aches/pains" of the right elbow and bilateral wrists).  

Moreover, despite repeated evaluation, the VA clinicians who have treated and examined the Veteran have not assigned clear diagnoses to his wrist pain.  Rather, the March 2013 VA examiner specifically determined that the Veteran does not currently have, nor has he ever had, any clinically indicated wrist pathology.  See March 2013 VA C&P Wrist Conditions DBQ.  Further, although the April 2014 VA examiner determined that the Veteran's wrist complaints were attributable to a known diagnostic identity, namely arthralgia, the Board notes that a diagnosis of arthralgia is merely a diagnosis of pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012) (defining "arthralgia" as simply "pain in a joint).  Arthralgia is therefore not a "known clinical diagnosis" sufficient to preclude service connection under 38 C.F.R. § 3.317.  Accordingly, the Board finds that the Veteran's symptoms of joint pain in his wrists have not been attributed to any diagnosed disorder.  



Further, the Veteran's bilateral wrist pain represents the manifestation of undiagnosed disability to at least a compensable (10 percent) degree.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; and 81 Fed. Reg. 71382 (Oct. 7, 2016) (reflecting that service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest to a degree of 10 percent or more not later than December 31, 2021).  In this regard, the Board notes that the rating schedule provides that joints that are actually painful should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Thus, in view of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria are met for service connection for bilateral wrist pain, pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

E.  Left Foot Disability

The Veteran asserts that he has a disability manifested by joint pain, to include in the left foot, that is related to his service.  The balance of the evidence supports service connection for a left foot disability, including degenerative joint disease (DJD), metatarsalgia, plantar calcaneal spurs, and calcific enthesopathy.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

In this regard, the VA medical records reflect current left foot diagnoses including mild DJD, metatarsalgia, plantar calcaneal spurs, and calcific enthesopathy.  See, e.g., March 2013 VA Foot Conditions DBQ (diagnosing metatarsalgia, plantar calcaneal spurs, and arthritis); March 2013 VA Radiographic Report (reflecting an impression of degenerative joint disease (DJD) (arthritis), plantar calcaneal spurs, and calcific enthesopathy).  


Moreover, in a March 2014 VA addendum opinion, the VA examiner who performed the March 2013 VA examination of the Veteran's left foot diagnosed left foot degenerative joint disease, metatarsalgia, and calcaneal spurs, and determined that the Veteran's left foot disability "AT LEAST AS LIKELY (50 percent or greater probability) had its clinical onset during active service."  See March 2014 Compensation & Pension Examination Note (emphasis in original).  The examiner reasoned that the "physical activities that are required during military service[,] i.e. running, jumping, [and] marching[,] would certainly have caused degenerative joint disease, metatarsalgia, and calcaneal spurs in his [left] foot."  Id.  This determination was based on a review of the claims file and the pertinent medical evidence of record, a full physical examination of the Veteran including diagnostic testing and evaluation, and the examiner's own medical knowledge and experience, and, thus, constitutes highly probative evidence of a nexus between the Veteran's left foot pathology and his active service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

The Board notes that there is an apparently contradictory medical opinion of record concerning the etiology of his left foot condition.  See April 2014 VA Medical Opinion.  However, the Board finds this opinion to be inadequate, as it is unsupported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Specifically, in support of the conclusion that the Veteran's current left foot disability was unrelated to his active service, the April 2014 VA examiner failed to address in any meaningful way the positive opinion of record associating the Veteran's left foot condition with the rigors of his active service.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Rather, the April 2014 VA medical opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current left foot disability and his military service, without addressing the evidence linking the Veteran's current foot pathology to his active.  Id.; see also Dalton, 21 Vet. App. at 39-40.  Furthermore, in disassociating the Veteran's foot conditions from his active service, the April 2014 VA examiner explicitly noted that the Veteran's foot pathology was of a type "especially common among athletes whose activities include large amounts of running and jumping."  See April 2014 VA Medical Opinion (emphasis in original).  The April 2014 VA examiner thus linked the Veteran's left foot condition to the same underlying activity to which it was attributed by the March 2014 VA examiner.  As such, the Board affords the April 2014 VA Medical Opinion less probative value than the medical evidence discussed above, which has been found to be persuasive.

The Board is cognizant that the Veteran's pre-service treatment records document a left foot injury.  Specifically, as noted in the September 2013 remand, a pre-service private treatment record, dated in June 1980, reflects that the Veteran complained of left foot pain following a twisting injury and provides a diagnostic impression of soft tissue injury of the lateral left foot below the ankle.  

In this regard, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111(West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  However, the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Here, the Veteran's service records show that clinical evaluation of the feet on the April 1981 enlistment examination was normal and the Veteran denied foot trouble in his Report of Medical History at enlistment.  Thus, as the service records do not document any left foot pathology on entrance, the presumption of soundness applies.  See Gilbert, 26 Vet. App. at 55; Wagner, 370 F.3d at 1096.  Moreover, there is no evidence of record that clearly and unmistakably demonstrates that the Veteran's left foot pathology preexisted service.  See id.; see also 38 C.F.R. § 3.304(b).  Rather, the only evidence explicitly addressing the pre-service foot injury is the April 2014 medical opinion indicating that any pre-service disability resolved without residuals and finding that the Veteran did not exhibit a left foot pathology on entry.  See April 2014 VA Medical Opinion.  Because there is no clear and unmistakable evidence showing that the Veteran's left foot condition preexisted service, the presumption of soundness is not rebutted.  See 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

In sum, the probative medical evidence of record links the Veteran's currently diagnosed left foot pathology to the physical rigors of his active service.  Moreover, there is no other evidence indicating that the Veteran's left foot condition may have a different cause.  See April 2014 VA Medical Opinion (attributing the left foot disability to the same underlying cause as the March 2014 addendum opinion).  Thus, the Board finds that the evidence is at least in equipoise as to the whether the currently diagnosed left foot pathology is related to his active service.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left foot disability, including degenerative joint disease 
(DJD), metatarsalgia, plantar calcaneal spurs, and calcific enthesopathy, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received, the claim for service connection for tinea pedis is reopened.

Service connection for a skin disability, to include a lipoma, tinea pedis, tinea cruris, and folliculitis with related scarring, is granted.

Service connection for anemia with chronic fatigue is granted

Service connection for a gastrointestinal disability manifested by diarrhea, constipation, and blood in the stool, as due to undiagnosed illness, is granted.

Service connection for a right elbow disability, to include calcific enthesopathy, is granted.

Service connection for a disability manifested by joint pain in the wrists, as due to undiagnosed illness, is granted.

Service connection for a left foot disability, including degenerative joint disease (DJD), metatarsalgia, plantar calcaneal spurs, and calcific enthesopathy, is granted



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


